Citation Nr: 0807183	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-23 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, from the initial grant of service 
connection, to include the propriety of the rating reduction 
from 40 percent to 20 percent effective from January 1, 2006.  

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
peripheral neuropathy including secondary to service-
connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1968 to October 
1969.  

By rating action in December 2003, the RO, in part, granted 
service connection for diabetes mellitus and assigned a 20 
percent evaluation, effective from June 30, 2003, the date of 
receipt of original claim.  38 C.F.R. § 3.400(b)(2) (2007).  
The veteran disagreed with the 20 percent evaluation 
assigned.  

By rating action in June 2004, the RO assigned an increased 
rating to 40 percent for diabetes mellitus, effective from 
November 11, 2003.  In October 2005, the RO advised the 
veteran by letter that there had been clear and unmistakable 
error (CUE) in the June 2004 rating decision that assigned a 
40 percent evaluation and proposed a reduction to 20 percent.  
By rating action in October 2005, the RO reduced the rating 
to 20 percent effective from January 1, 2006. 

Service connection for peripheral neuropathy was denied by 
the RO in January 2004 on the basis that his neuropathy was 
secondary to surgery for peripheral vascular disease (PVD) 
and not related to the veteran's service or service-connected 
diabetes.  The veteran was notified of this decision and did 
not appeal.  In his October 2005 notice of disagreement (NOD) 
to the proposed reduction claim, the veteran raised the claim 
of service connection for peripheral neuropathy secondary to 
service-connected diabetes mellitus claiming that it was 
aggravated by his diabetes.  In a subsequent letter, dated in 
January 2006, the veteran claimed that his peripheral 
neuropathy was due to exposure to Agent Orange.  By rating 
action in May 2006, the RO, in part, found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for peripheral neuropathy.  In a 
substantive appeal, received in June 2006, the veteran 
expressed dissatisfaction with the denial of service 
connection for peripheral neuropathy secondary to his 
diabetes.  Further discussion of this matter will be 
addressed in more detail below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

Initially, the Board notes that the veteran's claim for an 
increased rating for the service-connected diabetes mellitus 
has remained in appellate status since the initial grant of 
service connection in December 2003.  Specifically, the 
veteran was granted service connection for diabetes and 
assigned a 20 percent evaluation by rating action in December 
2003.  The veteran clearly and unambiguously expressed 
disagreement with the rating assigned, in February 2004 and, 
by rating action in June 2004, was granted an increased 
rating to 40 percent.  In the June 2006 notice letter, the RO 
indicated that the increased rating issue was considered a 
"reopened claim" and that the assignment of a 40 percent 
evaluation "resolved" his appeal.  However, since an 
evaluation in excess of 40 percent for diabetes is possible, 
and the veteran did not withdraw his notice of disagreement 
(NOD), his expression of dissatisfaction with the RO's 
initial December 2003 rating decision triggered the RO's duty 
to promulgate a statement of the case (SOC).  38 C.F.R. 
§§ 19.29, 19.26(d) (2007).  The subsequent assignment of an 
increased rating to 40 percent and the finding of CUE in the 
June 2004 rating decision which granted the 40 percent 
evaluation notwithstanding, the veteran's claim with respect 
to an evaluation in excess of 20 percent has been pending 
since the initial grant of service connection.  

In addition, at the videoconference hearing in May 2007, the 
veteran testified that he has been receiving Social Security 
disability for two or three years.  Unfortunately, the 
veteran never mentioned that he had been in receipt of Social 
Security disability prior to the videoconference hearing, so 
no attempt had been made to obtain the Social Security 
decision or the medical records used in reaching that 
determination prior to certification of the appeal to the 
Board.  As these records are potentially relevant to the 
veteran's claim, an attempt must be made to obtain the 
records and associate them with the claims file.  Murincsak 
v. Derwinski, 2 Vet. App. 363, 369 (1992).  

Also, the Board notes that while the veteran was afforded a 
VA examination for diabetes mellitus in November 2003, the 
purpose of the evaluation was to establish service 
connection.  However, the examiner did not provide 
sufficiently detailed information concerning the nature and 
extent of treatment, such as, the number of required daily 
insulin injections, the extent of regulation of activities, 
or other of the specific findings necessary to evaluate the 
severity of the diabetes mellitus.  

VA's duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Comprehensive 
findings conforming to the regulations are needed to evaluate 
the claims for increased ratings.  "The Board's 
consideration of factors which are wholly outside the rating 
criteria provided by the regulation is error as a matter of 
law."  Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

As to the issue of service connection for peripheral 
neuropathy, the Board notes that in his substantive appeal 
for the increased rating claim in June 2006, the veteran 
expressed dissatisfaction with the May 2006 rating decision 
in which the RO found that new and material evidence had not 
been presented sufficient to reopen the veteran's claim for 
service connection for peripheral neuropathy, and he asserted 
that his peripheral neuropathy, was related to his service-
connected diabetes.  The Court has held that when there has 
been an RO adjudication of a claim and an NOD has been filed 
as to its denial, thereby initiating the appellate process, 
the claimant is entitled to an SOC regarding the denied 
issue.  In this case, the veteran has not been provided with 
an SOC.  Under the Court's jurisprudence, the Board is 
obligated to remand, rather than refer, this issue to the RO.  
See Godfrey v Brown, 7 Vet. App. 398, 408 (1995); see also 
Manlicon v. West, 12 Vet. App. 238 (1999).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for his diabetes since 2005.  
Based on his response, the AMC should 
attempt to obtain copies of all such 
records from the identified sources, 
including all VA medical not already of 
record, and associate them with the 
claims folder.  If any records identified 
by the veteran cannot be obtained, he 
should be so informed and it should be 
documented in the claims folder.  

2.  The AMC should obtain from the Social 
Security Administration all records 
pertaining to the award of Social 
Security disability, including the 
administrative decision and the medical 
records relied upon concerning that 
claim.  

3.  The veteran should be afforded a VA 
endocrine examination to determine the 
current severity of his diabetes 
mellitus.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
examiners for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The examiner should indicate whether the 
veteran's diabetes mellitus requires 
restricted diet and regulations of 
activities; and whether it involves 
episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two 
hospitalization per year or twice a month 
visits to a diabetic care provider.  The 
examiner should also indicate the number 
of daily injections of insulin.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

5.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
diabetes mellitus have been provided by 
the examiner and whether he has responded 
to all questions posed.  If not, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2007).  

6.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  In 
considering the ratings to be assigned, 
consideration should be given to the case 
of Fenderson v. West, 12 Vet. App. 119 
(1999) which held that at the time of an 
initial rating, separate staged ratings 
may be assigned for separate periods of 
time based on the facts found.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

7.  The veteran and his representative 
should be furnished an SOC for the issue 
of service connection for peripheral 
neuropathy, including secondary to 
service-connected diabetes mellitus and 
as due to herbicide exposure, and should 
be notified of the need to file a timely 
substantive appeal should he wish the 
Board to address this matter.  The AMC 
should ensure that all appropriate action 
with respect to the veteran's claim of 
service connection for peripheral 
neuropathy, including secondary to 
service-connected diabetes mellitus and 
as due to herbicide exposure has been 
undertaken to include compliance with the 
Veterans Claims Assistance Act of 2000.    

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

